



SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 24, 2020 (the “Second Amendment Effective Date”) among TRUEBLUE, INC., a
Washington corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of July 13, 2018 (as
amended or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders agree to modify certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to amend certain terms of the Credit Agreement,
subject to the terms and conditions set forth below.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments to Credit Agreement.


(a)    Section 1.01. The following definitions in Section 1.01 of the Credit
Agreement are hereby amended to read as follows:


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 
Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurodollar Rate Loans
Base Rate Loans
  
1
< 1.00:1
0.250%
1.00%
1.25%
0.25%
 
2
> 1.00:1 but
< 1.50:1
0.300%
1.25%
1.50%
0.50%
 
3
> 1.50:1 but
< 2.00:1
0.350%
1.75%
2.00%
0.75%
 
4
> 2.00:1 but
< 2.50:1
0.400%
2.25%
2.50%
1.00%
 
5
> 2.50:1 but < 3.00:1
0.450%
2.75%
3.00%
1.25%
 
6
> 3.00:1
0.500%
3.25%
3.50%
1.50%





CHAR1\1732674v5

--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 6 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Second Amendment
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.02(b)
for the fiscal quarter ending December 27, 2020 shall be determined based upon
Pricing Tier 6. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).


“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than 0.75%, such rate shall be deemed 0.75% for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.07 hereof (for the avoidance of doubt, only
until any amendment has become effective pursuant to Section 3.07), then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.


(b)    Section 1.01. The following definitions are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order to read as
follows:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Asset Coverage Ratio” means, as of any date of determination, the ratio of (a)
sixty percent (60%) of Accounts of the Loan Parties on an aggregate basis to (b)
the difference of (i) the Total Revolving Outstandings on such date minus (ii)
the difference of (A) unrestricted cash and Cash Equivalents of the Loan Parties
on an aggregate basis minus (B) $50,000,000; provided, that, the amount of this
clause (ii) shall not be less than zero.


“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalents of the Loan Parties plus (b) availability under the
Aggregate Revolving Commitments.


(c)    Section 1.01. The definition of “Eurodollar Rate” in the Credit Agreement
is hereby amended to replace both instances of the text “zero” therein with
“0.75%”.


2
CHAR1\1732674v5

--------------------------------------------------------------------------------




(d)    Section 3.07. The second to last paragraph in Section 3.07 of the Credit
Agreement is hereby amended to replace the text “zero” therein with “0.75%”.
(e)    Section 4.02. A new clause (e) is hereby added to Section 4.02 of the
Credit Agreement to read as follows:
(e)    The Borrower and its Subsidiaries shall be in compliance with Section
7.18.
(f)    Section 7.06. Section 7.06(e) of the Credit Agreement is hereby amended
to replace the text “; and” with the text “; provided, further, that the
Borrower shall not make any share repurchases pursuant to this Section 7.06(e)
prior to June 30, 2021; and”.     
(g)    Section 7.11. Section 7.11 of the Credit Agreement is hereby amended in
its entirety to read as follows:
7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio (x)
as of the end of any fiscal quarter ending on or prior to June 27, 2020 to be
greater than 3.00:1.00, (y) as of the end of any fiscal quarter ending from June
28, 2021 through and including December 26, 2021 to be greater than 4.00:1.00
and (z) as of the end of any fiscal quarter of the Borrower thereafter to be
greater than 3.00:1.00; provided, that, at any time after December 27, 2021, for
each of the four (4) fiscal quarters immediately following a Qualified
Acquisition, commencing with the fiscal quarter in which such Qualified
Acquisition was consummated (such period of increase, the “Leverage Increase
Period”), the numerator of the required ratio set forth above shall be increased
by 0.50; provided, further that (i) there shall only be two (2) Leverage
Increase Periods during the term of this Agreement, (ii) the maximum
Consolidated Leverage Ratio shall revert to the then required maximum ratio set
forth above at the end of such four (4) fiscal quarter period and (iii) each
Leverage Increase Period shall apply only with respect to the calculation of the
Consolidated Leverage Ratio for purposes of determining compliance with this
Section 7.11 and for purposes of any Qualified Acquisition Pro Forma
Determination; provided, however, that the Consolidated Leverage Ratio shall not
be tested for the fiscal quarters ending from June 28, 2020 through and
including June 27, 2021.


(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25:1.00; provided, however, that the Consolidated Fixed Charge
Coverage Ratio shall not be tested for the fiscal quarters ending from June 28,
2020 through June 27, 2021.
(c)    Asset Coverage Ratio. Permit the Asset Coverage Ratio as of the end of
any fiscal quarter of the Borrower ending from June 28, 2020 through June 27,
2021, to be less than 1.00:1.00.
(d)    Liquidity. Permit the Liquidity as of the end of any fiscal quarter of
the Borrower ending from June 28, 2020 through June 27, 2021, to be less than
$150,000,000.


3
CHAR1\1732674v5

--------------------------------------------------------------------------------




(e)    EBITDA. Permit the EBITDA (i) as of the fiscal quarter ending March 28,
2021 and calculated based on the three fiscal quarter period ending on such
date, to be less than $12,000,000 and (ii) as of the fiscal quarter ending June
27, 2021 and calculated based on the four fiscal quarter period ending on such
date, to be less than $15,000,000.
(h)    Section 7.18. A new Section 7.18 is hereby added to the Credit Agreement
to read as follows:
7.18    Anti-Cash Hoarding.
Commencing July 10, 2020, at any time that any Loans are outstanding, permit the
aggregate amount of cash and Cash Equivalents of the Borrower and its
Subsidiaries to exceed $65,000,000 at any time for a period of longer than five
(5) Business Days; provided, in such case, the Borrower shall, within two (2)
Business Days of becoming aware of any such excess, repay any Loans outstanding
in the aggregate principal amount equal to the lesser of (a) such excess and (b)
the aggregate amount of Loans outstanding at such time.
(i)    Section 11.17. Section 11.17 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
11.17    Electronic Execution; Electronic Records.
(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the written request of
the Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Secured Parties of a
manually signed paper document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”) which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention.


4
CHAR1\1732674v5

--------------------------------------------------------------------------------




(b)    The Borrower hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
2.    Effectiveness; Condition Precedent. This Agreement shall be effective upon
satisfaction of the following conditions precedent:


(a)     Receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Required Lenders, the Lenders
extending their Commitments, the Swingline Lender and the L/C Issuer;


(b)    Receipt by the Administrative Agent of the following, in form and
substance satisfactory to the Administrative Agent: (i) a certificate from a
Responsible Officer of each Loan Party certifying that there have been no
changes to the Organization Documents of such Loan Party since the Closing Date;
and (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement, the Credit Agreement and
the other Loan Documents to which such Person is a party;


(c)     Upon the reasonable request of any Lender made at least five (5) days
prior to the Second Amendment Effective Date, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act;
(d)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall deliver, to each Lender that so
requests, a Beneficial Ownership Certification in relation to the Borrower;
(e)    The Administrative Agent shall have received from the Borrower all fees
required to be paid on or before the Second Amendment Effective Date; and
(f)    The Borrower shall have paid all reasonable out-of-pocket costs and
expenses due and payable to the Administrative Agent on the date hereof,
including without limitation, the reasonable, documented fees and out-of-pocket
costs and expenses of Moore & Van Allen PLLC as counsel to the Administrative
Agent to the extent invoiced at least two (2) Business Days prior to the Second
Amendment Effective Date.
3.    Reaffirmation. The Loan Parties acknowledge and confirm (a) that the
Administrative Agent, for the benefit of the holder of the Obligations, has a
valid and enforceable perfected security interest in the Collateral, which
security interest is prior to all Liens other than Permitted Liens, (b) that the
Borrower’s obligation to repay the outstanding principal amount of the Loans and
reimburse the L/C Issuer for any


5
CHAR1\1732674v5

--------------------------------------------------------------------------------




drawing on a Letter of Credit and the Guarantors’ Obligations under the Loan
Documents are unconditional and not subject to any offsets, defenses or
counterclaims, and (c) by entering into this Agreement, the Administrative Agent
and the Lenders do not waive or release any term or condition of the Credit
Agreement or any of the other Loan Documents or any of their rights or remedies
under such Loan Documents or applicable law or any of the obligations of any
Loan Party thereunder.
4.    Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Agreement. Except as herein specifically agreed, the Credit
Agreement, as amended by this Agreement, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Agreement does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Agreement shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, each Guarantor reaffirms its guaranty obligations set
forth in the Credit Agreement.


5.    Authority/Enforceability. Each of the Loan Parties represents and warrants
as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.


(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.


(d)    The execution and delivery of this Agreement does not (i) contravene any
provision of its Organization Documents or (ii) violate any Laws applicable to
it except as could not reasonably be expected to have a Material Adverse Effect.


6.    Representations. The Loan Parties represent and warrant to the
Administrative Agent and the Lenders that (a) the representations and warranties
of the Loan Parties set forth in Article V of the Credit Agreement and any other
Loan Document are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to a certain date, in which case they are true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) as of such date and (b) no Default exists.


7.    Counterparts/Telecopy. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.




6
CHAR1\1732674v5

--------------------------------------------------------------------------------




8.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]




7
CHAR1\1732674v5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered and this Agreement shall be
effective as of the date first above written.


BORROWER:            TRUEBLUE, INC.,
a Washington corporation
By:    /s/ Derrek Gafford        
Name: Derrek Gafford
Title: Executive Vice President and Chief Financial Officer
GUARANTORS:        CENTERLINE DRIVERS, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
CLP HOLDINGS CORP.,
a Nevada corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
CLP RESOURCES, INC.,
a Delaware corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
JOB ROOSTER, INC.,
a California corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
LABOR READY HOLDINGS, INC.,
a Nevada corporation
By:    /s/ Derrek Gafford        
Name: Derrek Gafford
Title: Chief Financial Officer
PEOPLEREADY FLORIDA, INC.,
a Washington corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen


TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





Title: Treasurer and Chief Financial Officer
PEOPLEREADY, INC.,
a Washington corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
PEOPLESCOUT, INC.,
a Delaware corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
PEOPLESCOUT MSP, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
PLANETECHS, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
PR TRADES, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
PROJECT TRADES SOLUTIONS, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
SIMOS INSOURCING SOLUTIONS, LLC,
a Delaware limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer


    
CHAR1\1732674v5

--------------------------------------------------------------------------------





SMX CARGO, LLC,
an Illinois limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer


SMX, LLC,
an Illinois limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
SPARTAN STAFFING, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
STAFF MANAGEMENT SOLUTIONS, LLC,
an Illinois limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
STAFFING SOLUTIONS HOLDINGS, INC.,
a Delaware corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
STUDENTSCOUT, LLC,
an Illinois limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
TBI OUTSOURCING PUERTO RICO, INC.,
a Delaware corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer


    
CHAR1\1732674v5

--------------------------------------------------------------------------------





TRUEBLUE ENERGY AND INDUSTRIAL SERVICES, LLC,
a Washington limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer


TRUEBLUE ENTERPRISES, INC.,
a Nevada corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
TRUEBLUE SERVICES, INC.,
a Delaware corporation
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer
VENUE READY, LLC,
a Nevada limited liability company
By:    /s/ Rich Christensen        
Name: Rich Christensen
Title: Treasurer and Chief Financial Officer




    
CHAR1\1732674v5

--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Aamir Saleem        
Name: Aamir Saleem
Title: Vice President






TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swingline Lender and L/C Issuer
By:    /s/ Timothy G. Holsapple    
Name: Timothy G. Holsapple
Title: Senior Vice President




TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Jennifer L. Shafer        
Name: Jennifer L. Shafer
Title: Vice President




TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ April Bjorkman        
Name: April Bjorkman
Title: Vice President




TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Joseph M. Murry    
Name: Joseph M. Murry
Title: Senior Vice President




TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Michael Madden        
Name: Michael Madden
Title: Vice President










TRUEBLUE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

